Citation Nr: 1241381	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation above 50 percent for service-connected dysthymia.

2.  Entitlement to an effective date prior to May 27, 2003, for the assignment of a 50 percent evaluation (or higher) for service-connected dysthymia.

3.  Entitlement to an effective date prior to February 29, 2008, for an award of a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran is a graduate of the United States Naval Academy and served on active duty from July 1985 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2005 and July 2008 by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which respectively granted the Veteran an increased evaluation for his service-connected psychiatric disorder (rated as chronic depression or dysthymia) and a TDIU.  The issues presently on appeal relate to the effective dates assigned for these awards of VA compensation.

The current issues on appeal, inter alia, were addressed by the Board in an August 2011 appellate decision, which denied the claims for earlier effective dates for the increased rating award for dysthymia and the TDIU and also determined that there was no clear and unmistakable error (CUE) in a prior final June 2005 rating decision denying a TDIU and dismissed without prejudice the claim of CUE with respect to the assignment of an effective date of May 27, 2003, for an increased rating award for dysthymia.  The Veteran appealed the August 2011 Board decision with respect only to the issues of entitlement to earlier effective dates for the increased rating award for dysthymia prior to May 27, 2003, and the TDIU award prior to February 29, 2008.  In February 2012, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the VA Secretary and the appellant to vacate only that part of the August 2011 Board decision that denied the claims for earlier effective dates for the increased rating award for dysthymia and the TDIU and remand the case to the Board for readjudication of these claims.  The case was thereafter remanded to the Board for readjudication consistent with the joint motion.     

For the reasons that will be discussed in detail below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant and his attorney if further action is required on their part.


REMAND

The Board notes that the current appeal has a very convoluted appellate history.  In their February 2012 joint motion, the Veteran's attorney and the VA Secretary have agreed that vacatur of the prior Board decision of August 2011, with respect to the denials of the Veteran's claim for earlier effective dates for the increased rating award for dysthymia and the TDIU, and remand for development consistent with the joint motion is the appropriate remedy for rectifying procedural defects currently associated with the case.

By history, the documentation contained in the Veteran's claims file shows that by rating decision dated in March 2005, the Veteran was granted an increased evaluation, from 10 percent to 30 percent, for dysthymia, effective May 14, 2004.  The Veteran filed a notice of disagreement (NOD) with the evaluation and effective date of the award for dysthymia, which was received by VA in April 2005.  In a January 2008 rating decision, the RO granted a 50 percent evaluation for dysthymia, effective from May 27, 2003.  In January 2008, the RO dispatched a statement of the case (SOC) to the Veteran in response to his NOD; however, this SOC only addressed the issue of entitlement to an earlier effective date prior to May 27, 2003 for the increased rating award for dysthymia.  The Veteran subsequently submitted a VA Form 9 substantive appeal, which was received by VA in March 2008, which perfected only that part of his appeal concerning the issue of entitlement to an effective date prior to May 27, 2003, for an increased rating award for dysthymia.  

The issue of entitlement to an increased evaluation in excess of 50 percent for dysthymia remains a pending matter that, under procedures prescribed by VA regulations, requires that the appellant be provided with an SOC expressly addressing this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  To date, an SOC has not been provided to the Veteran regarding his disagreement with the rating assigned for dysthymia.  In this regard, the Board observes that the January 2008 rating decision erroneously regarded the award of a 50 percent rating for dysthymia to constitute a full grant of the benefit sought on appeal; the RO apparently did not furnish an SOC of the increased rating issue on this basis.  The Court has held that on a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, which, in the present case, is a 100 percent schedular rating per 38 C.F.R. § 4.130, Diagnostic Code 9433 (2012); as such, a claim remains in controversy where less than the maximum available benefit is awarded.  See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).  The Board also notes that the Veteran's attorney expressly noted the aforementioned procedural defect in his February 2012 joint motion brief, citing as authority 38 C.F.R. § 19.31(a) (2012), which prohibits the use of a supplemental statement of the case (SSOC) to announce decisions by the agency of original jurisdiction on issues not previously addressed in the SOC, or to respond to an NOD on newly appealed issues that were not addressed in the SOC.  (See page 3 of the appellant's joint motion for partial remand to the Board, dated February 2012.)

The issue of entitlement to an increased rating for dysthymia is in quasi-appellate status before the Board, but still requires additional corrective procedural development including issuance of an SOC followed by the appellant's perfecting of his appeal of this issue (see 38 C.F.R. §§ 19.29, 19.30, 19.32, 20.200, 20.202 (2012)).  However, the outcome of this pending issue has a material impact on the issue of entitlement to an effective date prior to May 27, 2003, for an increased rating award for dysthymia, as it may be factually ascertainable from the evidence that the effective date for the increased rating award may be up to one year prior to the date of claim, based on the facts found.  See 38 C.F.R. § 3.400(o)(2) (2012).  

Additionally, the outcome of the pending increased rating claim for dysthymia also has a material impact on the issue of entitlement to an effective date prior to February 29, 2008, for a TDIU.  The Court has held in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim explicitly raised or implicitly raised by the record during the pendency of an increased rating claim is part and parcel to the increased rating claim and is not a separate "freestanding" claim.  This is relevant to determining the effective date of the TDIU award, which may be predicated on the date of claim to reopen for an increased rating.  

In view of the foregoing discussion, the Board finds that the issues of entitlement to earlier effective dates for the awards of an increased rating for dysthymia and a TDIU are inextricably intertwined with the issue of entitlement to an increased rating for dysthymia.  Therefore, they must be held in abeyance pending completion of the procedural development ordered in this remand.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should provide an SOC to the appellant and his representative addressing the issue of entitlement to an increased evaluation for dysthymia.

The appellant must be advised of the time limit in which he may file a substantive appeal with respect to the above increased rating claim.  Then, only if an appeal is timely perfected with respect to this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome in this case with respect to the Veteran's increased rating claim for dysthymia by the action taken herein.

2.  After providing an appropriate interval for the appellant and his representative to timely respond to the SOC addressing the issue of entitlement to an increased rating for dysthymia, the RO should readjudicate the issues of entitlement to an effective date prior to May 27, 2003, for an increased rating award for dysthymia, and entitlement to an effective date prior to February 29, 2008, for the TDIU award.  

If the maximum benefit sought on appeal remains denied with regard to any issue in full appellate status, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



